Citation Nr: 0602977	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the face.

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the left leg.

3.  Entitlement to service connection for sinusitis claimed 
as secondary to a shell fragment wound to the face.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from April 1969 to April 
1971, and additional service with the Army National Guard 
from February 1972 to January 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the RO, which denied 
the benefits sought herein.

In October 2004, the veteran withdrew his request for a 
hearing before a hearing officer at the RO.

In January 2006, the veteran filed a motion to have his case 
advanced on the Board's docket due to ill health.  Later that 
month, the Board granted the veteran's motion.


FINDINGS OF FACT

1.  The veteran does not suffer from residuals of shell 
fragment wounds to the face.

2.  The veteran does not suffer from residuals of shell 
fragment wounds to the left leg.

3.  The veteran's sinusitis is not due to his active duty 
service and is unrelated to any service-connected disability.  


CONCLUSIONS OF LAW

1.  Residuals of shell fragment wounds to the face were not 
incurred in or as a result of active duty service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).

2.  Residuals of shell fragment wounds to the left leg were 
not incurred in or as a result of active duty service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).

3.  Sinusitis was not incurred in or as a result of the 
veteran's active duty service and it is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Initially, the Board notes that in a June 2005 memorandum, 
the RO explained its determination that the veteran's active 
duty service medical records were unavailable.  Apparently, 
they were not located at the National Personnel Records 
Center, and they were not in the possession of the Military 
Department of Indiana.  Further, the memorandum indicated 
that the veteran did not submit copies of these records in 
response to the RO's duty to assist letter.  Medical records 
dating from the veteran's period of National Guard service 
are, however, available.

The veteran's DD Form 214 reflects that he served in Vietnam 
from September 1969 to September 1970.  Military records 
indicate that he received a shell fragment wound to the 
throat in July 1970.  He is the recipient of the Combat 
Infantryman Badge, a Purple Heart, and the Bronze Star Medal 
in addition to other awards and decorations.  

In a February 1972 report of medical history completed by the 
veteran, he noted hay fever, and the examiner assessed an 
allergy to dust.  



In a May 1975 medical examination report, the examiner noted 
a two-centimeter round scar on the right knee.  The veteran 
signed a statement indicating that there had been no change 
in his physical condition since February 1972.  The veteran's 
"PULHES" physical profile amounted to a "picket fence" 
(i.e., all 1's), indicating a high level of medical fitness.  
(See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) for an explanation of the military medical profile 
system).  

On October 1979 medical examination report, all systems were 
marked as normal.  No scars were noted.  The veteran was 
assigned a perfect PULHES physical profile. 

In January 1981, the veteran underwent surgery at a private 
facility for nasal obstruction secondary to nasal septal 
deformity, vasomotor rhinitis, and nasal polyps.  

On April 1983 medical examination report, all systems were 
marked as normal.  No scars were noted.  The veteran was 
assigned a perfect PULHES physical profile.

In an April 1987 medical examination report, the examiner 
noted a one-centimeter well healed scar on the medial side of 
the right knee. 

In an August 1991 report of medical history completed by the 
veteran for the purpose of "periodic over age 40," the 
veteran noted sinusitis and hay fever.  The report reflects 
that in or about 1980, the veteran had a blockage removed 
from the sinuses.  In the corresponding medical examination 
report, no relevant disabilities or conditions were noted.  
The veteran's "PULHES" physical profile consisted of all 
1's.  See Hanson, supra.

In October 2001, T. Gehlhausen, D.O. indicated that the 
veteran was suffering from chronic sinusitis and used 
Allegra.  The condition, according to Dr. Gehlhausen, was 
probably induced by shrapnel to the face.

In a December 2001 written statement, the veteran indicated 
that he underwent sinus surgery in 1980.  He stated as well 
that he had received no private medical treatment for 
residuals of shrapnel wounds to the left front facial area or 
the left leg.

On January 2002 VA scars examination, the veteran reported 
grenade fragment wounds to the left side of the face.  He 
recounted that he was treated in a tent hospital, that the 
fragments protruding from the skin were removed, and that 
after a day's rest, he was returned to regular duty.  The 
veteran asserted that small fragments were still present 
under the skin and opined that a sinus condition resulted 
from the remaining fragments.  On objective examination, the 
examiner indicated that he was unable to find any scars 
resulting from the grenade fragment wounds.  There was no 
disfigurement, neurologic damage, abnormal facial movement, 
limitation of function, or discoloration.  The diagnosis was 
as follows: 1) grenade fragment wounds to the left side of 
the face that were no longer visible; 2) "the veteran 
alleges" retained grenade fragments in the left side of his 
face; and 3) bilateral sinus condition.  X-ray study 
evidence, furthermore, revealed no shrapnel fragments located 
in the sinuses.  Thus, the examiner opined that it was 
unlikely that the veteran's sinus condition was due to 
shrapnel.  

On January 2002 VA examination of the upper respiratory 
system, the veteran reported constant post nasal drainage and 
intermittent bimaxillary pain and swelling after service.  He 
reported nasal surgery in 1980 when polyps and other 
obstructions were removed and that his symptoms had abated 
somewhat since then.  At present, the veteran complained of a 
mild degree of post nasal drainage most of the time.  He used 
Allegra and suffered from moderate to severe post nasal 
drainage approximately one day a month.  Objectively, the 
examiner observed no tenderness, drainage, or crusting at the 
sinuses.  The diagnosis was of chronic sinus condition 
status-post surgery with removal of nasal polyps according to 
a history provided by the veteran.  The examiner opined that 
in the absence of evidence of shrapnel fragments in the 
sinuses, it was not likely that the veteran's sinus condition 
would have resulted from superficial facial injuries.  



On January 2002 VA muscles examination, the veteran indicated 
that he was unaware of any muscle injuries.  The veteran had 
no pain or other symptoms in the left lower extremity.  On 
objective examination, the examiner found no evidence of any 
residual scars over the left lower extremity.  

On January 2002 VA bones examination, the veteran stated that 
he had shell fragment wounds in the left lower extremity.  He 
did not seek any treatment other than obtaining an antiseptic 
solution from a medic with which to clean the wound.  He had 
no infection or surgery at that location.  According to the 
examiner, the left leg was normal in appearance without any 
sign of deformity.  The examiner diagnosed a superficial 
shrapnel fragment wound to the left leg without residual 
scars or symptoms.

In a May 2002 written statement, the veteran recounted, in 
pertinent part, that during an ambush in Cambodia, he 
received shrapnel wounds to the face and left side of his 
body.  He indicated that not all of the shrapnel could be 
removed.

In a June 2003 written statement, the veteran's wife 
indicated that she had known him since 1967 and that he had 
no trouble with his sinuses before leaving for Vietnam and 
that his sinus symptoms were due to a shrapnel injury to the 
nose in service.

On May 2005 VA scars examination, the veteran reported shell 
fragment wounds to the face and left side of the body.  He 
was treated at an aid station, and the physician removed as 
much of the shrapnel as possible.  He was given analgesics 
and returned to duty.  The veteran further asserted that he 
would come across pieces of shrapnel in the left side of the 
face while shaving.  This had not occurred, however, during 
the previous five years.  According to the examiner, March 
2002 X-ray studies of the sinuses revealed bilateral 
maxillary sinus disease.  Further, upon objective 
examination, the examiner observed no scars on the left side 
of the veteran's face.  The examiner's impression was of 
residuals of shell fragment wounds to the left side of the 
face with no visible scars remaining or current symptoms.

On May 2005 VA upper respiratory examination, the veteran 
complained of breathing problems since his sinus surgery in 
1981.  He experienced purulent discharge from the nose into 
the back of his throat, which was constant and worse in the 
morning.  Objectively, the examiner noted mild tenderness of 
the maxillary sinuses and erythema of the posterior pharynx.  
The nasal mucosa were swollen, with mild obstruction.  May 
2005 X-ray studies of the sinuses revealed bilateral 
maxillary sinusitis with increased opacification on the left 
compared with 2002 findings and a stable amount of 
opacification on the right.  The diagnosis was of chronic 
sinusitis with a history of septoplasty of the inferior 
turbinates in 1981 for the removal of nasal polyps.  The 
examiner opined that in the absence of shrapnel fragments in 
the sinuses, the veteran's chronic sinus condition was not 
likely secondary to his superficial facial injuries.

On May 2005 VA muscles examination, the veteran reported a 
shrapnel wound to the left lower extremity, which he 
described as "just a cut."  He sought no treatment other 
than receiving antiseptic from a medic.  The examiner 
observed that no nerves, bones, or vascular structures were 
affected.  There were no muscular symptoms and no tissue 
loss.  No scars were noted.  The examiner diagnosed residuals 
of shell fragment wounds to the left leg with no scarring 
evident and no current residuals.

On May 2005 VA bones examination, the examiner diagnosed 
residuals of shell fragment wounds to the left leg with no 
scarring or other functional residuals to the left thigh 
evident.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Although an appellant may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be resolved by medical experts.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Analysis

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  The Board has no reason to question the veteran's 
credibility and accepts the history of in-service combat 
injuries that he has presented.  Thus, the absence of service 
medical records is immaterial.  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  

Residuals of a shell fragment wound to the face

The veteran's face has been examined by VA examiners on 
numerous occasions  both in 2002 and 2005.  At no time were 
any scars or other residuals of shell fragment wounds to the 
face observed or diagnosed.  The Board notes the veteran's 
contentions regarding encountering fragments while shaving.  
But even according to his own accounts, these are no longer 
present.  The Board emphasizes that the veteran made no 
mention of residuals of shell fragment wounds to the face in 
any of the reports of medical history that he completed over 
the years.  No physician observed any such residuals on the 
corresponding medical examination reports.  In short, the 
record is entirely devoid of any evidence that would suggest 
a residual of any sort associated with shell fragment wounds 
to the face.  

The Board is in no way challenging the veteran's veracity.  
The nature of his service would indeed suggest a likelihood 
of injury.  However, the mere fact of an injury in service is 
not sufficient for establishing entitlement to service 
connection.  38 C.F.R. § 3.303.  In addition to an injury, 
the evidence must reflect a disability that is presently 
manifested.  Id.; Gilpin, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to six comprehensive 
medical examinations conducted in connection with the claims 
herein, no VA examiner diagnosed residuals of shell fragment 
wounds to the face.  The only medical evidence to the 
contrary is the note of Dr. Gehlhousen who asserted that the 
veteran's sinusitis resulted from shrapnel to the face.  This 
conclusion  is unsubstantiated and is not supported by the 
other evidence of record, which includes radiologic evidence 
reflecting the lack of shrapnel in the facial area.  For 
these reasons, the Board will not credit it.  The Board 
reminds the veteran that VA decision makers have discretion 
to accept or reject pieces of evidence provided that 
sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  
As the preponderance of the credible evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  Ortiz, 274 F.3d at 1365; see also 38 U.S.C. 
§ 5107.

Residuals of a shell fragment wound to the left leg

As with the claim above, there is no sign of a shell fragment 
wound to the left lower extremity.  The veteran has been 
afforded several VA medical examinations.  On no occasion 
were scars or other residuals of a shell fragment wound to 
the left lower extremity identified.  The Board emphasizes 
that the veteran made no mention of residuals of shell 
fragment wounds to the left lower extremity in any of the 
reports of medical history that he completed over the years.  
No physician observed any such residuals on the corresponding 
medical examination reports.  In short, the record is 
entirely devoid of any evidence that would suggest a residual 
of any sort associated with shell fragment wounds to the left 
lower extremity.  

Again, the Board does not doubt the veteran's truthfulness.  
The nature of his service would indeed suggest a likelihood 
of injury.  However, the mere fact of an injury in service is 
not sufficient for establishing entitlement to service 
connection.  38 C.F.R. § 3.303.  In addition to an injury, 
the evidence must reflect a disability that is presently 
manifested.  Id.; Gilpin, supra.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to six comprehensive 
medical examinations conducted in connection with the claims 
herein, no VA examiner diagnosed residuals of shell fragment 
wounds to the left lower extremity.  There is no medical 
evidence to the contrary.  As the preponderance of the 
credible evidence is against the veteran's claim, the benefit 
of the doubt rule is not for application.  Ortiz, 274 F.3d at 
1365; see also 38 U.S.C. § 5107.

Sinusitis claimed as secondary to a shell fragment wound to 
the face

Initially, the Board observes that service connection for 
sinusitis as secondary to residuals of a shell fragment wound 
to the face cannot be granted because service connection for 
shell fragment wounds to the face has not been established.  
Service connection on a secondary basis can only be granted 
when the underlying disability is service-connected.  
38 C.F.R. § 3.310.  In this case, it is not.  The veteran has 
no service-connected disabilities.  Thus service connection 
on a secondary basis is simply not possible.  Id.

It is unclear whether the veteran is asserting that his 
initial shell fragment wounds to the face also included the 
nose or that the shell fragments in the face migrated toward 
the nose.  In either case, service connection for sinusitis 
based on shell fragment wounds cannot be granted.  X-ray 
evidence reveals no shrapnel in the face or nose, and VA 
examiners have consistently opined that because there is no 
evidence of shrapnel in or about the nose, it is unlikely 
that there is any connection between his sinusitis and any 
shell fragment wounds.  Furthermore, although the veteran has 
complained of sinus trouble consistently for years, no 
physician other than Dr. Gehlhousen has suggested any other 
possible relationship between the veteran's sinusitis and 
service.  The Board does not find Dr. Gehlhousen's opinion 
persuasive.  He provided no medical rationale for his 
opinion, and the opinion was presented in a conclusory 
fashion.  The VA examiners, on the other hand, provided a 
medical rationale for the negative opinions (lack of retained 
fragments), and the diagnostic tests support those opinions.  
Thus, as there is no persuasive medical evidence of a nexus 
between the veteran's sinusitis and service, service 
connection for sinusitis is denied.  38 C.F.R. § 3.303.

The veteran and his wife are not competent to render medical 
opinions upon which the Board may rely.  Espiritu, supra.  
Thus their views on the etiology of the veteran's sinusitis 
do not serve to bolster the veteran's claim.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to several 
comprehensive VA medical examinations in 2002 and 2005, VA 
examiners opined that the veteran's sinusitis was unrelated 
to injuries in service.  There is no persuasive medical 
evidence to the contrary.  The evidence is not in equipoise, 
as there are negative opinions from two separate medical 
professionals, which outnumber the single favorable opinion, 
and those opinions are also more reasoned and probative for 
the reasons given above.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C. § 5107.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in November 2001, May 2002, and 
May 2004.  Those letters advised the veteran what information 
and evidence was needed to substantiate the claims decided 
herein and of his and VA's respective duties for obtaining 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of VCAA.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In addition, by virtue of the rating 
decision on appeal, the statement of the case, and the 
supplemental statement of the case, he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the statement of the case.  

The May 2004 letter specifically told the veteran to provide 
any relevant evidence in his possession.  The United States 
Court of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, that notice was 
provided in November 2001, prior to the initial AOJ decision.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the veteran.  However, 
what VCAA seeks to achieve is to give the claimant notice of 
the elements discussed in Pelegrini II.  Once that is done-
whether by a single notice letter or via more than one 
communication-the essential purposes of VCAA have been 
satisfied.  Here, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  VA has made efforts to secure the service medical 
records.  Their absence, in any event, is of no consequence 
because the Board has accepted the veteran's assertions of 
in-service injuries as true.  The file contains post-service 
private and VA treatment records, as well as records dating 
from the veteran's service with the National Guard.  The 
veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded six VA medical examinations to 
obtain opinions as to the etiologies of his claimed 
disabilities.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.

	
ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


